OPINION
KELLEHER, Justice.
This information charges the defendant, Nicholas Mattera (Mattera), with an abominable and detestable crime against nature, a violation of G. L. 1956 (1969 Reenactment) § 11-10-1. After a Superior Court jury returned a guilty verdict, Mattera was sentenced to seven years at the Adult Correctional Institutions. On appeal, he claims that the trial justice erred in admitting allegedly inflammatory photographs of the prosecutrix. Mattera also contends that the trial justice’s failure to submit the issue of the prosecutrix’s consent to the jury violated his right to privacy as provided by the *177Fourteenth Amendment to the United States Constitution and art. I of the Rhode Island Constitution.
Mattera’s argument that § 11-10-1, making unnatural copulation in private between two consenting adults a crime, violates his right to privacy was specifically rejected by us in State v. Santos, R.I., 413 A.2d 58 (1980).
During the trial, the state introduced into evidence photographs taken of the prosecutrix at the hospital on the day of the incident. The trial justice, in admitting the photographs, ruled that the pictures were not inflammatory; he also indicated that they would become useful to this court only in the event that we should recognize the consent defense. Since consent is not a defense, the admission of the photographs became totally irrelevant as their use in no way prejudiced Mattera’s cause.
The defendant’s appeal is denied and dismissed, the judgment appealed from is affirmed, and the case is remanded to the Superior Court.
DORIS, J., did not participate.